UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 28, 2010 Rackspace Hosting, Inc. (Exact name of registrant as specified in its charter) Commission File Number:001-34143 Delaware 74-3016523 (State or other jurisdiction of (IRS Employer incorporation) Identification No.) 5000 Walzem Rd. San Antonio, Texas 78218 (Address of principal executive offices, including zip code) (210) 312-4000 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events Pat Matthews, Senior Vice President and General Manager, Cloud division of Rackspace Hosting, Inc. (“Rackspace”) has entered into a written stock selling plan (the “Plan”) for asset diversification purposes in accordance with Rule 10b5-1 of the Securities Exchange Act of 1934, as amended and Rackspace’s insider trading policy. Pursuant to the Plan, Mr. Matthews will gradually liquidate a portion of his holdings in Rackspace.Selling according to the Plan may commence on the first day of Rackspace’s next open window, which is currently scheduled to open again in early to mid November. Rule 10b5-1 permits the implementation of written, prearranged stock trading plans by insiders when the insiders are not in possession of material non-public information, and allows the insiders to trade on a regular basis, regardless of any subsequent material non-public information they receive. These trading plans allow insiders to diversify their holdings and to minimize the stock market impact of sales by spreading the sales out over time. Mr. Matthews will report transactions made pursuant to his Plan to the Securities and Exchange Commission pursuant to Rule 16(b) of the Exchange Act. Except as required by law, Rackspace does not undertake to report Rule 10b5-1 trading plans by other Rackspace officers or directors or to report modifications, transactions or other activities under Rule 10b5-1 trading plans or the similar plans of any other officer or director. - 2 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Rackspace Hosting, Inc. Date:October 28, 2010 By: /s/ Alan Schoenbaum Alan Schoenbaum Senior Vice President, General Counsel -3 -
